DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment October 26, 2021 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office mailed on July 19, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki et al.   (US7105112, hereinafter “Czaplicki”).
Regarding claim 1, Czaplicki discloses a device (40; Fig. 3, ) for reinforcing, sealing or damping (Col. 9 lines 69-41) a structural element (30; Figs. 1 and 3, ) in a motor vehicle (Col. 4 lines 40-43) comprising a support (10; Figs. 1 and 3, Col. 3 lines 62-67 and Col. 4 lines 1-10) with multiple cells (Fig. 1 where cells are defined by ribs 12/14) each surround a cavity (Fig. 1), wherein each cavity is at least partially delimited by walls (12/14/32; Fig. 1) of the support each of a length, height, and width direction (Fig. 1), and wherein each cell has an extension in the length, height, and width direction between 5 mm 
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Czaplicki.  Known work in the field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the size of each cell is a prompted variation to meet the criteria of the design/build improvements over prior designs for sealing, reinforcing, and damping a vehicle cavity MPEP 2143, and Czaplicki – Figs. 4-5, Col. 1 lines 61-67 and Col. 2 lines 1-16).
Regarding claim 2, Czaplicki discloses the device as claimed in claim 1, wherein the support has at least four cells.
Regarding claim 3, Czaplicki discloses the device as claimed in claim 1, wherein the walls (12/14/32) of the cells close at least 70% of the outer surface of the support (see Figs. 1 and 3-4).
Regarding claim 4, Czaplicki discloses the device as claimed in claim 1, wherein the cells are arranged in only one layer (Figs. 1 and 3).
Regarding claim 5, Czaplicki discloses the device as claimed in claim, wherein an arrangement and form of the cells s based on an estimated load for the device (Col. 1 lines 19-38, Col. Col. 8 lines 36-53).
Regarding claim 6, Czaplicki discloses the device as claimed in claim 1, wherein at least one of the cells have different dimensions and the cells are irregular in form (Col. 7 lines 54-58, Col. 8 lines 36-53).
Regarding claim 7
Regarding claim 9, Czaplicki discloses the device as claimed in claim 1, wherein the cells have openings (Figs. 1 and 3).
Regarding claim 10, Czaplicki discloses the device as claimed in claim 9, wherein the openings are round, oval, rectangular, square or irregular in form (Figs. 1 and 3-5, Col. 3 lines 42-67 and Col. 4 lines 1-10).  
Regarding claim 11, Czaplicki discloses the device as claimed in claim 9, wherein the cells have at least one opening on at least two walls (Figs. 1, 3-4).
Regarding claim 12, Czaplicki discloses the device as claim in claim 11, wherein the openings are arranged in walls which are not adjacent to each other (see Figs. 4-5).
Regarding claim 13, Czaplicki discloses the device as claimed in claim 1, wherein at least one of (i) the support contains metal, steel, aluminum, magnesium, plastic, fiber-reinforced plastic, organic sheet material, or a combination of the materials, and/or (and (ii) wherein all walls of the support are made from the same material (see Col. 2 lines 51-63).
Regarding claim 14, see analysis of claim 1.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki in view of Lepesch et al. (DE19858903A1, hereinafter “Lepesch”).
Regarding claim 8, Czaplicki discloses the device as claimed in claim 1, wherein a thickness of the walls of the cells is uneven (Figs. 4-5).  In Figures 4 and 5 Czaplicki appears to show the thickness of the walls of the cells could be uneven.
In claim 8
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Czaplicki by adding walls with uneven thickness as shown in Lepesch (Fig. 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki in view of Riley et al. (US6793274, hereinafter “Riley”).
Regarding claim 15, Czaplicki discloses the system as claimed in claim 14 having an expandable adhesive (Col. 4 lines 38-49, Col. 7 lines 4-19).  However, Czaplicki is silent to wherein the adhesive is a non- expandable adhesive.  
In claim 15, Riley teaches a system wherein the adhesive is a non- expandable adhesive (Col. 1 lines 60-64).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the system of Czaplicki by including a non-expandable adhesive as taught by Riley.  Doing so allows for design flexibility to meet specific vehicle build targets of stiffness/energy management of loads, weight, and cost (Riley, Col. 1 lines 30-49).

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Lepesch does not teach or suggest a support of claim 1 “each cavity is at least partially delimited by walls of the support in each of a length, height, and width direction, each cell has an extension in the length, height, and width direction between 5 mm and 100 mm.  However, Czaplicki discloses the support of claim 1 and wherein the extension in the length, height, and width direction between 5 mm and 100 mm where known work in one field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Czaplicki (US6263635) teaches a tube reinforcement assembly designed for reinforcement having a structural foam coating.
Busseuil et al. (US20020174954) teaches a structural reinforcement reinforced with expandable adhesive for a hollow member.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612